DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tatsuhiko et al (WO2012026003).
Regarding claim 1, Tatsuhiko et al teach a device for manufacturing a rotor core (Abstract), the device comprising: 
a first mold (Fig. 11, 38 & 41) including a fitting recess (Recess of 41) that fits and holds a laminated iron core (12) in which a magnet (14) is inserted into a magnet insertion hole or a laminated iron core (12) in which a magnet (14) and 
a second mold (46) that is engaged with the first mold and clamps and seals the laminated iron core (12) together with the first mold; 
a resin injection unit (35) that is provided to the second mold, and injects a resin material (36) into the magnet insertion hole or between the exterior member (38 & 46) and the laminated iron core (12) by using a molding machine; and 
a magnet positioning and holding mechanism (51 & 52) that positions and holds the magnet (14) in a state of being fit into the fitting recess of the first mold (41). 
Regarding claim 2, Tatsuhiko et al teach that the magnet positioning and holding mechanism (51 & 52) is configured to position and hold the magnet (14) in a state in which an end of the magnet (Bottom 14) is spaced apart from a mold surface that forms the fitting recess of the first mold (38 & 41). 
Regarding claim 3, Tatsuhiko et al teach that the magnet positioning and holding mechanism (Fig. 9, 32) is configured to position and hold the magnet by bringing an end of the magnet (14) into contact with a mold surface that forms the fitting recess of the first mold (32, 38 & 41). 
Regarding claims 4, 5 and 6, Tatsuhiko et al teach that the magnet positioning and holding mechanism (51 & 52) includes a mechanical magnet pressing mechanism or spring to press the magnet (42 & 44). 
Regarding claim 7, Tatsuhiko et al teach a method for manufacturing a rotor core (12) using the manufacturing device (38, 41 & 46) for the rotor core, comprising:
injecting a resin material (36) into a magnet insertion hole or between an exterior member (38 & 46) and laminated iron core (12) in a state in which the magnet is 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568.  The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
January 12, 2022